Exhbit 10.11


Control Agreement Regarding Limited Liability Company Interests


           This Control Agreement Regarding Limited Liability Company Interests
(as amended, modified, restated and/or supplemented from time to time, this
"Agreement"), dated as of March 28, 2008, among GSE Systems, Inc., a Delaware
corporation (the "Pledgor"), Bank of America, N.A., a national banking
association (the "Pledgee"), and GSE Services Company, LLC, a Delaware limited
liability company, as the issuer of the Limited Liability Company Interests (as
defined below) (the "Issuer").


W I T N E S S E T H :


           WHEREAS, the Pledgor, certain subsidiaries of the Pledgor and the
Pledgee have entered into a Pledge Agreement, of even date herewith (as amended,
modified, restated and/or supplemented from time to time, the "Pledge
Agreement"), under which, among other things, in order to secure the payment of
the Secured Obligations (as defined in the Pledge Agreement), the Pledgor has or
will pledge to the Pledgee, and grant a security interest in favor of the
Pledgee in, all of the right, title and interest of the Pledgor in and to any
and all equity interests (including, without limitation, limited liability
company interests and membership interests) from time to time issued by the
Issuer (collectively, the "Limited Liability Company Interests"), whether now
existing or hereafter from time to time acquired by the Pledgor (with all of
such Limited Liability Company Interests being herein collectively called the
"Issuer Pledged Interests"); and


WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged  Interests, to vest in the Pledgee control of the Issuer Pledge
Interests and to provide for the rights of the parties under this Agreement;


NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


1.           The Pledgor hereby irrevocably authorizes and directs the Issuer,
and the Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the Issuer
Pledged Interests in accordance with the Pledge Agreement, not to comply with
any instructions or orders regarding any or all of the Issuer Pledged Interests
originated by any person or entity other than the Pledgee (and its successors
and assigns) or a court of competent jurisdiction.


2.           The Issuer hereby certifies that (i) no notice of any security
interest, lien or other encumbrance or claim affecting the Issuer Pledged
Interests (other than the security interest of the Pledgee) has been received by
it, and (ii) the security interest of the Pledgee in the Issuer Pledged
Interests has been registered in the books and records of the Issuer.


3.           The Issuer hereby represents and warrants that the pledge by the
Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Pledgee, does not violate any agreement
governing the Issuer or the Issuer Pledged Interests.


4.           All notices, statements of accounts, reports, prospectuses,
financial statements and other communications to be sent to the Pledgor by the
Issuer in respect of the Issuer will also be sent to the Pledgee at the
following address:


Bank of America, N.A.
100 South Charles Street, 2nd Floor
Baltimore, Maryland 21201
Attention:
Facsimile:


5.           Following its receipt of a notice from the Pledgee stating that the
Pledgee is exercising exclusive control of the Issuer Pledged Interests
(pursuant to the notice requirements in Section 1 above) and until the Pledgee
shall have delivered written notice to the Issuer that all of the Obligations
have been paid in full and this Agreement is terminated, the Issuer will send
any and all redemptions, distributions, interest or other payments in respect of
the Issuer Pledged Interests from the Issuer for the account of the Pledgee only
by wire transfers to such account as the Pledgee shall instruct.


6.           Except as expressly provided otherwise in Sections 4 and 5, all
notices, instructions, orders and communications hereunder shall be sent or
delivered by mail, facsimile or overnight courier service and all such notices
and communications shall, when mailed, faxed or sent by overnight courier, be
effective when deposited in the mails or delivered to overnight courier, prepaid
and properly addressed for delivery on such or the next Business Day, or sent by
facsimile, except that notices and communications to the Pledgee or the Issuer
shall not be effective until received.  All notices and other communications
shall be in writing and addressed as follows:


(a) if to the Pledgor, at:


GSE Systems, Inc.
Attn: Jeffery G. Hough
7133 Rutherford Road, Suite 200
Baltimore, Maryland 21244
Facsimile: (410) 277-5287


With a copy to:


Kalbian Hagerty LLP
Attn: James R. Hagerty, Esq.
888 17th Street, NW, Suite 1000
Washington, D.C. 20006
Facsimile: (202) 223-6625


(b) if to the Pledgee, at the address given in Section 4 hereof;


(c) if to the Issuer, at:


GSE Services Company, LLC
Attn: Jeffery G. Hough 7133
Rutherford Road, Suite 200
Baltimore, Maryland 21244
Facsimile: (410) 277-5287


or at such other address as shall have been furnished in writing by any party
described above to the party required to give notice hereunder.  As used in this
Section 6, "Business Day" means any day other than a Saturday, Sunday, or other
day in which banks in Maryland are authorized to remain closed.



--------------------------------------------------------------------------------


7.           This Agreement shall be binding upon the successors and assigns of
the Pledgor and the Issuer and shall inure to the benefit of and be enforceable
by the Pledgee and its successors and assigns.  This Agreement may be executed
in any number of counterparts, each of which shall be an original, but all of
which shall constitute one instrument.  In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto.  None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.


8.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Maryland, without regard to its principles of
conflict of laws.


IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written, intending to create an instrument executed under
seal.


"PLEDGEE"
 
BANK OF AMERICA, N.A.
 
 
By:           /s/ Kevin
Mahon                                                      
Kevin Mahon
Senior Vice President
 
"PLEDGOR"
 
GSE SYSTEMS, INC., a Delaware corporation
 
 
By:           /s/ Jeffery
Hough                                                      (Seal)
Jeffery Hough
Chief Financial Officer
     
"ISSUER"
 
 
GSE SERVICES COMPANY LLC, a Delaware limited liability company
 
 
By:           /s/ Jeffery
Hough                                                       (Seal)
Jeffery Hough
Chief Financial Officer





 
 

